DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of claims 1-15 without traverse in the reply filed on 04/03/2022 is acknowledged. Claims 16-20 are cancelled by applicant.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….and a source structure and a drain structure on opposite sides of the channel structure, and respectively embedded in the first dielectric structure and the second dielectric structure, wherein a ratio in length along the first direction of the source structure to the first dielectric structure is between 0.3 and 0.4..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
YIN (US 20220085070 A1) discloses, A memory device (Fig. 1), comprising: a substrate (10) ; a first dielectric structure  and a second dielectric structure disposed on the substrate (50 on opposite sides of channel 420), and spaced apart from each other in a first direction; a channel structure (420) interconnecting the first dielectric structure and the second dielectric structure; and a source structure and a drain structure on opposite sides of the channel structure (410) but fails to disclose, and respectively embedded in the first dielectric structure and the second dielectric structure, wherein a ratio in length along the first direction of the source structure to the first dielectric structure is between 0.3 and 0.4. Other cited arts alone or in combination, fails to cure deficiencies if YIN.
With respect to claim 11, the prior art made of record does not disclose or suggest either alone or in combination “…..wherein the memory structure comprises: two channel structures extending in parallel with each other, wherein each of the channel structures has a first side and a second side facing away from each other; two source structures respectively on the first sides of the channel structures; and two drain structures respectively on the second sides of the channel structures, wherein the drain structures are substantially aligned with the source structures in a first direction; and 4a first dielectric structure and a second dielectric structure 50 disposed on the substrate, and on opposite sides of the memory structure, wherein the source structures and the drain structures are respectively embedded in the first dielectric structure and the second dielectric structure” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.  
YIN (US 20220085070 A1) discloses, a memory device, comprising: a substrate 10 (Fig. 1) ; a plurality of conductive layers 70 and a plurality of dielectric layers 20 interlaced and stacked on the substrate, a memory structure penetrating through the conductive layers and the dielectric layers and 4a first dielectric structure and a second dielectric structure 50 disposed on the substrate and on opposite sides of the memory structure , but fails to disclose wherein the memory structure comprises: two channel structures extending in parallel with each other, wherein each of the channel structures has a first side and a second side facing away from each other; two source structures respectively on the first sides of the channel structures; and two drain structures respectively on the second sides of the channel structures, wherein the drain structures are substantially aligned with the source structures in a first direction and wherein the source structures and the drain structures are respectively embedded in the first dielectric structure and the second dielectric structure. The other cited arts, alone or in combination, fail to cure deficiencies of YIN.
Claims 2-10 are allowed being dependent on claim 1.
Claims 12-15 are allowed being dependent on claim 11.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813